383 F.2d 606
4 U.C.C. Rep. Serv. (West) 793
Walter D. SANDERS, Trustee in Bankruptcy for the AtlantaTimes, Inc., Bankrupt, Appellant,v.NATIONAL ACCEPTANCE COMPANY OF AMERICA, Appellee.
No. 24372.
United States Court of Appeals Fifth Circuit.
Oct. 2, 1967.

B. D. Murphy, Frank Tradewell, Wayne Shortridge, Atlanta, Ga., for appellant.
Nolan B. Harmon, Atlanta, Ga., for appellee.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal involves a petition for reclamation of property hold by the bankrupt under two agreements.  The property has been sold and the parties agree that the funds representing the net recovery from the sale stand in lieu of the property.


2
The question presented turns on whether the agreements were leases or agreements creating security interests within the meaning of the Uniform Commercial Code as it exists under the Georgia law.  Ga.Code 109A-1-201(37).  That provision of the Code states that whether a lease is intended as security is to be determined by the facts of each case.  The agreements here were not perfected as required under Ga.Code 109A-9-302(1) in the event they are held to create security interests and the trustee would be entitled to recover with appellee being relegated to the status of an unsecured creditor.


3
The agreements were called leases.  There was no security deposit in connection with either.  Neither contained an option to purchase.  Appellee retained ownership at all times.  There were renewal provisions at stated prices but the evidence was sufficient, based on market value, to support a finding that the prices were substantial as distinguished from a mere nominal price.  The record supports the conclusion reached by the Referee and affirmed by the District Court that the agreements were leases and that they did not involve security interests.


4
Affirmed.